DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 10/8/2019.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Drawings
The drawings filed on 9/25/2019 are acceptable as filed.

Claim Objections
Claim 7 is objected to for the following informality: The claim repeats limitations without variation which appears to be a typographical error. For instance, the first half of the claim recites “wherein the external data comprises information about residents and persons who visit an area surrounding the particular location, work hours in the area surrounding the particular location, income and education information about persons in the area surrounding the particular location, event information in the area surrounding the particular area surrounding the particular location; weather information in the area surrounding the particular area surrounding the particular location, and market conditions.” Then the claim proceeds to repeat the following limitations “information about residents and persons who visit an area surrounding the particular location, work hours in the area surrounding the particular location, income and education information about persons in the area surrounding the particular location, event information in the area surrounding the particular area surrounding the particular location; weather information in the area surrounding the particular area surrounding the particular location, and market conditions.” As the limitations are a verbatim duplication the present claim language causes unnecessary confusion and should be removed. For the purposes of examination Examiner will consider the claim as if the duplicated portion has been removed. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 19-20 is directed towards a process, and claims 1-18 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions obtain historical and current exchange data of users associated with a particular location,” “obtain external data about the particular location,” “enrich the historical and current exchange data with the external data,” “identify one or more analysis rules to apply to the enriched data to determine an estimated demand for services associated with deployment of a mobile site at the particular location,” “compare estimated demand to a predetermined threshold,”  and “in response to a determination that the estimated demand exceeds the predetermined threshold, identify the particular location for mobile site deployment.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to,” (computer processor and memory with computer instructions including computer executable code). Additionally, independent claims 17 and 19 recite further additional elements: “A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to instruct the computer to:” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0089]-[0109]). The recited computer elements and functions that are applied to the abstract idea A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to,” (computer processor and memory with computer instructions including computer executable code). Additionally, independent claims 17 and 19 recite further additional elements: “A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to instruct the computer to:” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-16, 18, and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-16, 18, and 20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-16, 18, and 20 do not recite further additional elements.
Regarding claims 1-18, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0089]-[0109]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0197949 to Dermer et al. (hereafter referred to as Dermer).
As per claim 1, Dermer teaches:
A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to (Paragraph Number [0041] teaches an example of a mobile food management system 10 and the related elements. As shown in FIG. 1, the mobile food management system 10 may be in communication with a database 12 and a network 14. As shown, the mobile food management system 10 is in direct communication with the database 12. The mobile food management system 10 may be in communication with the database through the network 14. While shown and described as a database 12, it is understood that the database 12 may be any number of databases 12 adapted to support the necessary data management to support the various features and functions of the mobile food management system 10 described herein. It is further contemplated that a database 12, as understood in the traditional sense, may not be a requirement of the mobile food management system 10 described herein, and that any other mechanism or mode of data management may be employed).
obtain historical and current exchange data of users associated with a particular location (Paragraph Number [0043] teaches the various functions that may be provided by a mobile food management system 10. For example, as shown in FIG. 2, the mobile food management system 10 may provide lot availability tracking tools 28, data and records management tools 30, scheduling management tools 32, communication tools 34, order processing tools 36, and regulatory management tools 38. Paragraph Number [0048] teaches this system may allow vendors 16 to track sales receipts, enabling easier taxation. Collecting, organizing, and analyzing the data generated in this manner may help mobile vendors 16 and their trade associations 22 optimize routes, pricing, and 
obtain external data about the particular location (Paragraph Number [0050] teaches the communication tools 34 of the mobile food management system 10 may also facilitate communication between mobile food vendors 16 and their trade association 22. Since the typical mobile food vendor 16 has minimal capital backing, mobile food vendors 16 rely heavily on their trade association 22 for information and lobbying. In one example, the mobile food management system 10 may facilitate communication between vendors 16 and their trade association 22 by supporting Internet-based forums and "wiki" pages maintained by the trade association 22).
enrich the historical and current exchange data with the external data (Paragraph Number [0012] teaches the mobile food management system may also allow the mobile food vendor to collect, organize, and analyze data generated in the course of their business Paragraph Number [0054] teaches vendors 16 may use the mobile food management system 10 to view information about available lots and reserve lots using an online shopping cart. The system 10 may also offer lots at a market-clearing price so that the price of the lots may be calibrated and made available to vendors 16 on a real-time basis. Paragraph Number [0057] teaches how vendors 16 may use the mobile food management system 10 to analyze information to make their business more profitable. Collecting, organizing, and analyzing the data generated in this manner may help mobile 
identify one or more analysis rules to apply to the enriched data to determine an estimated demand for services associated with deployment of a mobile site at the particular location (Paragraph Number [0057] teaches how vendors 16 may use the mobile food management system 10 to analyze information to make their business more profitable. Collecting, organizing, and analyzing the data generated in this manner may help mobile vendors 16 and their trade associations 22 optimize routes, pricing, and menus under various conditions. Vendors 16 may use this information to decide whether to add a particular lot to their route, and lot managers 18 may use this information to determine the composition and reservation rates of the lot. For instance, data collected from food trucks may reveal that sales of ice cream at a beachfront lot increase 5% for every one-degree increase in temperature. Vendors 16 may use this data to ensure that they make themselves available with large amounts of ice cream at the beachfront on hot and humid days, but the greater detail provided may also influence more granular decisions. Paragraph Number [0068] teaches the prioritization rules 116 may apply not just to booking the lot as a whole, but also to specifically identifiable spots on the lot. For example, the mobile food management system 10 may receive information the lot owner's user interface 19 regarding the location of spots within a lot, a spot map, relative values of spots, expected and/or historical traffic patterns adjacent or otherwise making one spot more or less desirable, or spots adjacent to already booked/prioritized trucks).
compare estimated demand to a predetermined threshold. (Paragraph Number [0059] teaches a chart 70 that may be created from the data collected through the method 50 shown in FIG. 4A. The chart 70 illustrates the quantity 72 of foods 74 (hotdogs, cupcakes, soup, and ice cream) that were sold at four different locations 76 (beach, business, school, and stadium). In this particular example, a vendor 16 may conclude that ice cream is in high demand at the beach, and that the largest quantity of food 74 overall was sold at the school. In other embodiments, it is contemplated that the chart 70 may include the day in which the food 74 was sold and the time of day in which that food 74 was sold. Using this information, the vendor 16 may visit particular locations more often, or they may make more of a particular food 74 available for a location 76 that has a lot of demand. Paragraph Number [0060] teaches the collection and analysis of such data may be adapted to provide "heat maps" or similar outputs that identify underserved areas with unmet demand. Such outputs may provide food truck vendors 16 with better data for planning routes and lot reservations).
in response to a determination that the estimated demand exceeds the predetermined threshold, identify the particular location for mobile site deployment (Paragraph Number [0059] teaches a chart 70 that may be created from the data collected through the method 50 shown in FIG. 4A. The chart 70 illustrates the quantity 72 of foods 74 (hotdogs, cupcakes, soup, and ice cream) that were sold at four different locations 76 (beach, business, school, and stadium). In this particular example, a vendor 16 may conclude that ice cream is in high demand at the beach, and that the largest quantity of food 74 overall was sold at the school. In other embodiments, it is contemplated that the chart 70 may include the day in which the food 74 was sold and the 
As per claim 17, Dermer teaches:
A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to instruct the computer to (Paragraph Number [0076] teaches aspects of the mobile food management system 10 described herein encompass hardware and software for controlling the relevant functions. Software may take the form of code, or executable instructions, for causing the controller 110 or other programmable equipment to perform the relevant steps, where the code, or instructions are carried by or otherwise embodied in a medium readable by the controller 110 or other machine. Instructions or code for implementing such operations may be in the form of computer instructions of any form (e.g., source code, object code, interpreted code, etc.) stored in or carried by any readable medium. As used herein, terms such as computer or machine "readable medium" refer to any tangible medium that participates in providing instructions to a processor for execution).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, claim 19 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 18, and 20, Dermer teaches each of the limitations of claims 1, 17, and 19 respectively.
In addition, Dermer teaches:
wherein the instructions further instruct the at least one hardware processor to: generate notifications associated with the mobile site deployment; and transmit the notifications to a set of users (Paragraph Number [0048] teaches in a further example, the data and records management tools 30 of the mobile food management system 10 may allow the mobile food vendor 16 to collect, organize, and analyze data generated in the course of their business. Since the mobile food vendors 16 are often changing their locations and cuisines, the mobile food management system 10 allows them to optimize their schedules using various schedule management tools 32, such as calendars and notification systems, so that they may successfully run their business. Using this system, vendors 16 may see when and where they are most successful, and use that information to become more profitable).
As per claim 3, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the historical and current exchange data comprises financial exchange data and user location data (Paragraph Number [0048] teaches in a further example, the data and records management tools 30 of the mobile food management system 10 may allow the mobile food vendor 16 to collect, organize, and analyze data generated in the 
As per claim 4, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the historical and current exchange data comprises customer density at the particular location (Paragraph Number [0060] teaches the collection and analysis of such data may be adapted to provide "heat maps" or similar outputs that identify underserved areas with unmet demand).
data exchanges performed by customers within an area surrounding the particular location (Paragraph Number [0047] teaches to monitor and assess operations, lot managers 18 may want to know how well a given vendor 16 performs and may require vendors 16 to report their sales for any given day. Lot managers 18 currently either guess at how well a vendor 16 does or uses limited tools such as paper and pencil or excel/word documents to track a vendor's 16 sales).
mobile location data (Paragraph Number [0060] teaches such outputs may provide food truck vendors 16 with better data for planning routes and lot reservations).
and interactions with financial institutions (Paragraph Number [0047] teaches to monitor and assess operations, lot managers 18 may want to know how well a given vendor 16 performs and may require vendors 16 to report their sales for any given day. 
As per claim 5, Dermer teaches each of the limitations of claims 1 and 4.
In addition, Dermer teaches:
wherein the external data comprises information associated with population and population density at various times. (Paragraph Number [0060] teaches the collection and analysis of such data may be adapted to provide "heat maps" or similar outputs that identify underserved areas with unmet demand. Such outputs may provide food truck vendors 16 with better data for planning routes and lot reservations. In one example, the mobile food management system 10 may include a "local needs" module through which the mobile food management system 10 may determine what type of cuisine is lacking in the surrounding area so that the lot managers 18 can optimize offerings by booking more/less of that type of cuisine. For example, as shown in FIG. 4C, the mobile food management system 10 may determine the number of establishments within a given geographic space that serve a given type of cuisine and use that information to prioritize or rank the types of cuisines needed in that geographic space).
As per claim 6, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the external data comprises at least one of demographic data, commute-related information, seasonal information, local information, event information, and geo-location-related information (Paragraph Number [0059] teaches a chart 70 that may be created from the data collected through the method 50 shown in FIG. 4A. The chart 70 illustrates the quantity 72 of foods 74 (hotdogs, cupcakes, soup, and ice cream) that were 
As per claim 9, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein applying the one or more analysis rules comprises performing person analysis, event analysis, and density analysis (Paragraph Numbers [0066]-[0068] teach the information received from the lot owner's user interface 19 includes customized rule set 114. The customized rule set 114 includes one or more prioritization rules 116 associated with a specified food truck lot. The information received further includes one or more reservation requests 118 received from the one or more vendor's user interfaces 26. The prioritization rules 116 may include rules related to providing preferred reservations for higher rated food trucks including consumer-side ratings and/or seller-side ratings based on expected revenue, traffic generation, or other qualitative factors such as "good operator" status. The prioritization rules 116 may include rules related to the number of consecutive bookings a food truck may reserve for a given lot or how many times a food truck may reserve a place in the lot within a given time frame. The mobile food management system 10 may receive information the lot owner's user interface 19 regarding the location of spots within a lot, a spot map, relative values of 
As per claim 10, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the instructions further instruct the at least one hardware processor to cause the mobile site to be automatically dispatched (Paragraph Number [0067] teaches the prioritization rules 116 may include rules related to the number of consecutive bookings a food truck may reserve for a given lot or how many times a food truck may reserve a place in the lot within a given time frame. The prioritization rules 116 may include rules related to a bidding/auction system in which higher bids create higher priority rankings. As can be appreciated, there are nearly limitless prioritization rules 116 that may be applied within the mobile food management system 10. The prioritization rules 116 are customizable through the lot owner's user interface 19 and enable the mobile food management system 10 to automate the lot booking process).
As per claim 11, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the instructions further instruct the at least one hardware processor to: modify hours of operation for the mobile site based on updated or analyzed information (Paragraph Number [0059] teaches using this information, the vendor 16 may visit particular locations more often, or they may make more of a particular food 74 available for a location 76 that has a lot of demand. For example, when at the beach, a vendor 16 may conclude that they should provide more ice cream, and perhaps no soup or cupcakes. In other examples, vendors 16 may reach additional logical conclusions, such as certain 
As per claim 12, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the threshold demand is a predetermined value (Paragraph Number [0059] teaches using this information, the vendor 16 may visit particular locations more often, or they may make more of a particular food 74 available for a location 76 that has a lot of demand. For example, when at the beach, a vendor 16 may conclude that they should provide more ice cream, and perhaps no soup or cupcakes. In other examples, vendors 16 may reach additional logical conclusions, such as certain cuisines selling only in certain areas or during particular times of day. This data may also become useful when vendors 16 are trying to determine how much food to prepare for a certain day, so that they do not have any food going to waste).
As per claim 13, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the threshold demand is dynamically defined to determine when a mobile site is to be deployable (Paragraph Number [0048] teaches the data and records management tools 30 of the mobile food management system 10 may allow the mobile food vendor 16 to collect, organize, and analyze data generated in the course of their business. Since the mobile food vendors 16 are often changing their locations and cuisines, the mobile food management system 10 allows them to optimize their schedules using various schedule management tools 32, such as calendars and notification systems, 
As per claim 14, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein identifying the particular for mobile site deployment is further in response to a determination that a population density of the particular location exceeds a predetermined population density threshold (Paragraph Number [0060] teaches the collection and analysis of such data may be adapted to provide "heat maps" or similar outputs that identify underserved areas with unmet demand. Such outputs may provide food truck vendors 16 with better data for planning routes and lot reservations. In one example, the mobile food management system 10 may include a "local needs" module through which the mobile food management system 10 may determine what type of cuisine is lacking in the surrounding area so that the lot managers 18 can optimize offerings by booking more/less of that type of cuisine. For example, as shown in FIG. 4C, the mobile food management system 10 may determine the number of establishments within a given geographic space that serve a given type of cuisine and use that information to prioritize or rank the types of cuisines needed in that geographic space)
As per claim 15, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the instructions further instruct the at least one hardware processor to: predict targeted services to be provided by the mobile site at the particular location based on demand information  (Paragraph Number [0060] teaches the collection and 
As per claim 16, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches:
wherein the instructions further instruct the at least one hardware processor to: determine a time period during which to deploy the mobile site based at least on the enriched historical and current exchange data (Paragraph Number [0012] teaches the mobile food management system may also allow the mobile food vendor to collect, organize, and analyze data generated in the course of their business Paragraph Number [0054] teaches vendors 16 may use the mobile food management system 10 to view information about available lots and reserve lots using an online shopping cart. Paragraph Number [0057] teaches how vendors 16 may use the mobile food management system 10 to analyze information to make their business more profitable. Collecting, organizing, and analyzing the data generated in this manner may help mobile vendors 16 and their trade associations 22 optimize routes, pricing, and menus under various conditions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0197949 to Dermer et al. (hereafter referred to as Dermer) in view of U.S. Patent Application Publication Number 2011/0099046 to Weiss et al. (hereafter referred to as Weiss)
As per claim 7, Dermer teaches each of the limitations of claim 1.
In addition, Dermer teaches
wherein the external data comprises information about residents and persons who visit an area surrounding the particular location (Paragraph Number [0058] teaches a method 50 of collecting data. In the first step 52 the mobile food management system 10 records the location and quantity of the foods that are sold. In the second step 54, the 
work hours in the area surrounding the particular location (Paragraph Number [0058] teaches a method 50 of collecting data. In the first step 52 the mobile food management system 10 records the location and quantity of the foods that are sold. In the second step 54, the system 10 determines the location where the highest quantities of food are sold. In the third step 56, the system 10 determines which foods are sold the most in those locations. This step includes taking into account the quantity of foods sold, and the proportion of those foods sold in large quantities compared to the foods that did not sell. The system 10 may also distinguish situations where all of the different foods sold a fair amount, resulting in a high total number, and situations where only one food sold a very high amount resulting in a high total number. Vendors 16 may use these totals and proportions to determine which foods to sells at that location in the future. In the fourth step 58, the system 10 determines the time of day in which those foods are sold. 
event information in the area surrounding the particular area surrounding the particular location (Paragraph Number [0072] teaches a request for proposal, or request for quotation, (RFP 123) may be submitted to the catering booking application 122 through a consumer's user interface 21. The RFP 123 may then be accessible to vendors 16 through their associated vendor's user interfaces 26. The catering booking application 122 may be used to screen the vendors 16 to select an appropriate vendor 16 to cater the event. Similar to the automated food truck lot booking system 108 described with respect to FIG. 8, the catering booking application 122 may enable requestors to screen potential food truck vendors 16 for a catering job through an automated process. For example, the catering booking application 122 may enable automated screening, selection, confirmation, and transaction execution based on qualification rules 124 analogous to the prioritization rules 116 of the automated food truck lot booking system 108 and catering requests 126 analogous to the reservation requests 118 of the automated food truck lot booking system 108. For example, one of the qualification rules 124 may be a number of guests to be served at the event. Another qualification rule 124 may be a price per plate or price per event rule).
weather information in the area surrounding the particular area surrounding the particular location, and market conditions (Paragraph Number [0057] teaches how vendors 16 may use the mobile food management system 10 to analyze information to make their business more profitable. Collecting, organizing, and analyzing the data generated in this manner may help mobile vendors 16 and their trade associations 22 
Dermer teaches gathering data related to a specific location including customer data and location data to derive rules regarding placement of a mobile sales site but does not explicitly teach utilizing demographic information relating to the income and education of customers at the sales site and deriving the rules utilizing machine learning, which is taught by the following citations from Weiss:
income and education information about persons in the area surrounding the particular location (Paragraph Number [0064] teaches demographic data may also be provided by a demographics data facility 207 in some cases. Demographics data may be used to identify demographic information associated with particular areas. For example, from census data and other sources, incomes, education levels, and household sizes can be stored for particular areas like ZIP code areas. This information can then be provided to the consumer analytics engine 208 in response to a request from the consumer analytics engine 208 or without a request from the engine 208).
Both Dermer and Weiss are directed to analyzing customer behavior to determine rules. Dermer teaches gathering data related to a specific location including customer 
As per claim 8, Dermer teaches each of the limitations of claim 1.
Dermer teaches gathering data related to a specific location including customer data and location data to derive rules regarding placement of a mobile sales site but does not explicitly teach utilizing demographic information relating to the income and education of customers at the sales site and deriving the rules utilizing machine learning, which is taught by the following citations from Weiss:
wherein the one or more analysis rules is selected from a group consisting of machine learning rules and neural network based rules (Paragraph Number [0107] teaches the inference facility 220 and the prediction facility 224, when generating inferences and predictions, may generate confidence values that indicate how confident the facilities are in the inference/prediction, which can indicate how likely the inference/prediction is to be true. These confidence values may be related to the strength of the relationships, determined by the learning algorithm, on which the inferences/predictions are based. Paragraph Number [0169] teaches the process 900 can be carried out using results of any suitable machine learning technique. In some cases, a machine learning technique may review information about consumers, settings, and paths and identify relationships between pieces of information. Some relationships that may be identified include patterns).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624